


110 HRES 810 IH: Calling for an end to the state of

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 810
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Ms. Jackson-Lee of
			 Texas (for herself, Mr. Burton of
			 Indiana, Mr. Delahunt,
			 Mr. Crowley,
			 Mr. Towns,
			 Mr. Rush, Mr. Pascrell, Mr.
			 Ellison, Mr. Honda,
			 Mr. Hastings of Florida,
			 Mr. Wu, Mr. Cummings, Ms.
			 Watson, Mr. Al Green of
			 Texas, Ms. Woolsey,
			 Mr. Van Hollen,
			 Mr. Meeks of New York,
			 Mr. Butterfield,
			 Mr. Chabot,
			 Ms. Linda T. Sánchez of California,
			 and Mr. Bilirakis) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for an end to the state of
		  emergency in Pakistan.
	
	
		Whereas, on November 3, 2007, Pakistani President Pervez
			 Musharraf issued a proclamation of emergency, suspended
			 Pakistan’s constitution, restricted the media, and reportedly made hundreds of
			 preventative arrests;
		Whereas the proclamation cites a grave threat to
			 the life and property of the citizens of Pakistan posed by a
			 visible ascendancy in the activities of extremists and incidents of
			 terrorist attacks, and it states that the Pakistani constitution
			 shall remain in abeyance;
		Whereas this proclamation comes as the Supreme Court of
			 Pakistan was due to rule on the legality of President Musharraf’s reelection
			 last month, and as President Musharraf was due to give up his military post
			 this month;
		Whereas opposition leaders and activists have been
			 targeted for detention under the emergency rule, Pakistan’s Supreme Court chief
			 justice was dismissed after he refused to endorse the emergency order and
			 labeled it unconstitutional, senior lawyers were detained, and
			 the active head of the party of exiled former Prime Minister Nawaz Sharif was
			 arrested;
		Whereas President Musharraf defended his actions as a
			 response to a rise in extremism in Pakistan, citing militant violence and a
			 judiciary which has paralyzed the government;
		Whereas the Pakistani Government initially suggested that
			 parliamentary elections, due in mid-January 2008, could be delayed by over a
			 year, but Prime Minister Shaukat Aziz stated on November 5, 2007, that the
			 elections would go forward as planned;
		Whereas Secretary of State Condoleezza Rice has stated
			 that the Bush administration is reviewing United States aid to Pakistan in the
			 aftermath of President Musharraf’s proclamation;
		Whereas all non-state television stations and some radio
			 channels have been taken off the air, and while independent newspapers have
			 been allowed to continue to publish, the media restrictions imposed by the
			 emergency proclamation severely restrict what they can report;
		Whereas President Musharraf previously pledged to resign
			 from his military post, but he told foreign diplomats on November 5, 2007, that
			 he would not step down as head of the military until we correct these
			 pillars in judiciary and the executive and the parliament; and
		Whereas Pakistan continues to be a key ally in the global
			 struggle against terrorism, with Pakistan’s strategically important location
			 and the support of President Musharraf playing a decisive role in helping to
			 remove the Taliban regime from Afghanistan, and Pakistan capturing hundreds of
			 suspected al-Qaeda terrorists: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its opposition to the declaration
			 of a state of emergency by President Pervez Musharraf and calls for a return to
			 constitutional order;
			(2)strongly urges the
			 Government of Pakistan to ensure that elections are held in January 2008, as
			 scheduled, and are not delayed by the emergency proclamation and calls on the
			 Election Commission of Pakistan to take the basic steps needed to ensure that
			 these elections are free and fair;
			(3)calls for security
			 for the Pakistan’s opposition leaders, including former Prime Minister Benazir
			 Bhutto;
			(4)urges the
			 Government of Pakistan to immediately release those individuals who are being
			 detained without being charged;
			(5)calls for the
			 immediate restoration of Pakistan’s independent judiciary, including
			 reinstating Chief Justice Iftikhar Chaudhry, ending the practice of arbitrary
			 arrest and detention, and allowing suspects customary access to lawyers;
			(6)calls on the
			 Government of Pakistan to end media restrictions, including bans on non-state
			 television and radio stations and limitations on what independent newspapers
			 can print;
			(7)calls for the President of the United
			 States, the Department of State, and the United States Agency for International
			 Development to review United States aid to Pakistan in the aftermath of
			 President Musharaff’s proclamation;
			(8)calls for the
			 administration to make aid to Pakistan conditional on the protection of human
			 and constitutional rights during this state of emergency;
			(9)strongly supports
			 the protection of human rights in Pakistan; and
			(10)calls for the appointment of a diplomatic
			 team, comprised of high-ranking representatives of the Department of State and
			 the Department of Defense, along with the appointment of a Presidential Special
			 Envoy for Pakistan, to engage in detailed negotiations with President Musharraf
			 and other Pakistani leaders on the restoration of constitutional order,
			 democracy, and civil rights.
			
